DETAILED ACTION

1. 	The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	This action is in response to the papers filed July 8, 2022.  
Claims 100-104, 108, and 110 are currently pending and have been examined herein.  

Claim Rejections - 35 USC § 112 1st paragraph
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Written Description
4.	Claims 100-104 and 108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
When performing the analysis to determine if a claims meets the Written Description Requirement, one must first make a determination as to what the claim as a whole covers. 
The claims are drawn to a method comprising: 
(i) contacting a cellular sample with fixing and permeabilizing reagents to produce a fixed and permeabilized cellular sample;
(ii) combining the fixed and permeabilized cellular sample with: a nucleic acid probe to a RNA cancer biomarker; an antibody to a protein cancer biomarker; and a DNA specific stain; to produce a labeled sample;
(iii) flow cytometrically assaying the labeled sample to detect hybridized per cell nucleic acid probe to the RNA cancer biomarker, bound antibody to the protein cancer biomarker, and per cell DNA content; 
(iv) flow cytometrically measuring a nuclear to cytoplasmic (N/C) ratio of a cell of the labeled sample; and 
(v) detecting whether a cancerous cell is present in the sample based on: per cell nucleic acid probe to the RNA cancer biomarker, bound antibody to the protein cancer biomarker, per cell DNA content, and the nuclear to cytoplasmic ratio of the cell of the labeled sample. 

In the present situation, the claims are drawn to a method of detecting a cancerous cell by detecting a RNA cancer biomarker and a protein cancer biomarker.   The claims do not describe the cancer biomarkers in terms of any relevant identifying characteristics. It is noted that the RNA cancer biomarker may be any type of RNA molecule, including mRNA, miRNA, lncRNA, piwiRNA, snoRNA etc. 
The size of the claimed genus of RNA cancer biomarkers is vast given the number of RNA molecules that make up a transcriptome.  Regarding the mammalian transcriptome, Carninci (The Journal of Experimental Biology 210, pages 1497-1506 2007) teaches that one can envisage the existence of more than 106 distinguishable RNAs. However, considering all the different mammalian cell types still not explored and the considerable number of cell-specific transcripts, it would not be surprising if there were at least 107 different mammalian transcripts (page 1504, col 2). 
The size of the claimed genus of protein cancer biomarkers is vast given the number of proteins that make up a proteome.  Regarding the human proteome, Harrison (Nucleic Acids Research 2002 Vol 30 No 5 pages 1083-1090) teaches that the human proteome size is likely to be significantly larger than approximately 90 000 (page 1088, col 1).  
The size of both genuses is expanded by the fact that the claims encompass biomarkers of any type of cancer, including widely diverse cancers such as esophageal cancer, colon cancer, lung cancer, melanoma, uterine cancer, kidney cancer, brain cancer, acute myeloid leukemia, osteosarcoma, etc.  Xu (PloS ONE October 2010 Vol 5 Issue 10 e13696 pages 1-8) teaches that they sought out to identify genes that could be used as indictors for cancer in general or for a group of cancers.  They examined differentially expressed genes with at least 2 fold changes between cancer and corresponding control tissues across seven different cancer types (breast, colon, kidney, lung, pancreas, prostate, stomach).  Only 85 genes were differentially expressed across 3 cancer types, 19 genes were differentially expressed across four cancer types, and 5 genes were differentially expressed across five cancer types (page 5). Additionally Whitehead (Genome Biology 2005 Vol 6 Issue 2 Article R13) teaches that many different cancers have unique tissue specific patterns of gene expression (page 1, col 2). Thus one can expect that the biomarkers for one type of cancer to be different than the biomarkers for any other type of cancer. 
	Next one must review the entire application to understand how applicant provides support for the claimed invention including each element and/or step. 
The specification (Experimental section) provides a single example that illustrates the claimed invention. Cells from a liquid-based cervical cytology (LBC) specimen were fixed and permeabilized. The fixed and permeabilized cells were contacted with fluorescence-labeled probes for HPV E6 and E7 mRNA and the DNA stain DAPI. The samples were then run on an ImageStream instrument (Amnis Inc, Seattle, Wash.). The instrument was set-up to distinguish intact single cells using Aspect Ratio versus Area dot plot, e.g., as shown in FIG. 1. This setting allowed: (1) identification of abnormal cells by N/C (nuclear to cytoplasmic) ratio analysis (see e.g., FIG. 2); and (2) quantification of E6, E7 mRNA as determined by DAPI staining and green fluorescence of the E6, E7 mRNA hybridization signal (see FIGS. 3A and 3B) (para 0081). 
The specification teaches that alternatively, cell cycle analysis as determined by a DNA-staining reagent (e.g., DAPI or DRAQ5 staining of the cells) and green fluorescence of the E6 and  E7 mRNA hybridization signal can be used to detect abnormal cells. For example, as can be seen in the histogram in FIG. 4, overexpression of E6/E7 mRNA (Y-axis) is found in cells having increased DNA content (X-axis; DNA stain is DRAQ5) (para 0082).
The specification further teaches that this approach can be used substituting a p16 antibody for E6, E7 mRNA detection, or substituting E6, E7 mRNA probes with probes directed at specific microRNAs or chromosome alterations 3q-associated with cervical cancer, or substituting E6, E7 directed antibodies for E6, E7 mRNA probes (para 0084).
The specification teaches that  as an additional alternative, cell cycle analysis as determined by a DNA-staining reagent coupled with morphometric measurements, e.g., nuclear/cytoplasmic ratio of the cells, can be used to detect abnormal cells. For example, FIGS. 5A and 5B show histograms of N/C ratios (Y-axis) versus DNA content of normal cervical cells (FIG. 5A, top panel), LSIL cervical cells (FIG. 5A, bottom panel), and HSIL cervical cells (FIG. 5B, both panels). This alternative uses only 1 staining reagent, i.e., the non-specific DNA-staining reagent (para 0086). 
Additionally it is relevant to note that the specification teaches, biomarkers of interest include nucleic acid and protein analyte whose presence and/or amount in a cell can be used to make a prediction of at least the propensity of a subject to suffer from cervical cancer. Biomarkers of interest include, but are not limited to: HPV expression products of HPV genes, such as HPV genes L1, L2, E2, E4, E5, E6 or E7; cyclin-dependent kinase inhibitors, e.g., p14, p15.sup.INK4b p16 (i.e., p16.sup.INK4a as described in Serrano, M., et al., Nature, 1993 Dec. 16; 366(6456): 704-7), p18.sup.INK4c, p19.sup.INK4d; p21.sup.WAF1/CIP1 and p27.sup.KIP1; cell cycle regulatory proteins, e.g., p14.sup.ARF; specific microRNAs or chromosome alterations 3q-associated with cervical cancer, such as described in United States Patent Publication No. 20100234445 (the disclosure of which is herein incorporated by reference); etc. (para 0029).
The specification discloses RNA biomarkers for cervical cancer (such as HPV E6 and E7 mRNA) and protein biomarkers for cervical cancer (such as p16 protein). The specification recites cancer/carcinoma in fourteen different paragraphs (abstract, 0002, 0003, 0004, 0005, 0012, 0022, 0029, 0030, 0044, 0058, 0062, 0074, 0084) of the PG-PUB, however in each instance the specification is referring to cervical cancer.  The specification does not refer to any other cancer by name and does not disclose a single RNA biomarker or protein biomarker for any other cancer.  The scope of the claims which encompasses biomarkers for any type of cancer is much broader that the scope of the description which only teaches biomarkers for cervical cancer. 
Next one most determine whether there is sufficient written description to inform a skilled artisan that applicant was in possession of the claimed invention as a whole at the time the application was filed.  This determination should include the following considerations: 

A) Determine whether the application describes an actual reduction to practice of the claimed invention.

(B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole.

(C) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention.

(1) Determine whether the application as filed describes the complete structure (or acts of a process) of the claimed invention as a whole. The complete structure of a species or embodiment typically satisfies the requirement that the description be set forth "in such full, clear, concise, and exact terms" to show possession of the claimed invention. 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph; cf.Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971) (finding a lack of written description because the specification lacked the "full, clear, concise, and exact written description" which is necessary to support the claimed invention). If a complete structure is disclosed, the written description requirement is satisfied for that species or embodiment, and a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must not be made.

(2) If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, in the biotech art, if a strong correlation has been established between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").

For each claim drawn to a genus, one must consider each of the above factors to determine whether there is disclosure of a representative number of species which would lead  one skilled in the art to conclude that the applicant was in possession of the claimed  invention. The number of species required to represent a genus will vary, depending on the level of skill and knowledge in the art and the variability among the claimed genus. For instance, fewer species will be required where the skill and knowledge in the art is high, and more species will be required where the claimed genus is highly variable.

The specification discloses RNA biomarkers for cervical cancer (such as HPV E6 and E7 mRNA). The specification does not describe RNA biomarkers for any other type of cancer sufficiently to show possession of the claimed genus of RNA cancer biomarkers.
  Regarding (A) The specification has not provided an actual reduction to practice of a representative number of RNA biomarkers for cancer. The specification provides an actual reduction to practice with RNA biomarkers for cervical cancer only (HPV E6 and E7 mRNA). The claimed invention is in an unpredictable art and actual reduction to practice of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. 
Regarding (B) the specification does not describe the RNA biomarkers for cervical cancer using drawings or structural chemical formulas. The specification has not described a representative number of RNA biomarkers for cancer using drawings or structural chemical formulas.
Regarding (C) the specification has not described a representative number of RNA biomarkers for cancer by any sufficient relevant identifying characteristics. The specification does not describe any structural features of the disclosed RNA biomarkers for cervical cancer (HPV E6 and E7 mRNA) that would have been expected to be shared by members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of the disclosed RNA biomarkers for cervical cancer (HPV E6 and E7 mRNA) that would be expected to be shared by members of the claimed genus.  All members of the claimed genus have the same function, i.e., they are associated with cancer, but no correlation between their structure and this common function is disclosed. The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize additional members of the claimed genus because it is known that the RNA biomarkers for one type of cancer tend to differ in structure from RNA biomarkers of other types of cancer (see discussion of Xu and Whitehead above). The structure of a RNA biomarker for a specific type of cancer is unpredictable. Because the structure of the RNA biomarkers within the claimed genus is expected to vary unpredictably from the structure of the disclosed RNA biomarkers for cervical cancer (HPV E6 and E7 mRNA), the disclosed biomarkers are not a “representative number” of species within the claimed genus. 
Because the disclosed RNA biomarkers for cervical cancer (HPV E6 and E7 mRNA) are not representative of the entire claimed genus, and the specification does not disclose structural features shared by members of the genus, the description of the disclosed RNA biomarkers for cervical cancer (HPV E6 and E7 mRNA) would not have put the applicant in possession of common structural attributes or features shared by members of the genus that structurally distinguish the members of the genus from non-members of the genus at the time of filing.  Thus the description of the disclosed RNA biomarkers for cervical cancer (HPV E6 and E7 mRNA) is not sufficient to describe the claimed genus of RNA cancer biomarkers.  Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the applicant would have been in possession at the claimed genus as a whole at the time of filing. 
The specification discloses protein biomarkers for cervical cancer (such as p16 protein). The specification does not describe protein biomarkers for any other type of cancer sufficiently to show possession of the claimed genus of protein cancer biomarkers.
Regarding (A) The specification has not provided an actual reduction to practice of a representative number of protein biomarkers for cancer. The specification provides an actual reduction to practice with protein biomarkers for cervical cancer only (p16 protein). The claimed invention is in an unpredictable art and actual reduction to practice of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. 
Regarding (B) the specification does not describe the protein biomarkers for cervical cancer using drawings or structural chemical formulas. The specification has not described a representative number of protein biomarkers for cancer using drawings or structural chemical formulas.
Regarding (C) the specification has not described a representative number of protein biomarkers for cancer by any sufficient relevant identifying characteristics. The specification does not describe any structural features of the disclosed protein biomarkers for cervical cancer (p16) that would have been expected to be shared by members of the claimed genus.  The specification does not describe any physical and/or chemical characteristics of the disclosed protein biomarkers for cervical cancer (p16) that would be expected to be shared by members of the claimed genus.  All members of the claimed genus have the same function, i.e., they are associated with cancer, but no correlation between their structure and this common function is disclosed. The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize additional members of the claimed genus because it is known that the protein biomarkers for one type of cancer tend to differ in structure from protein biomarkers of other types of cancer. The structure of a protein biomarker for a specific type of cancer is unpredictable. Because the structure of the protein biomarkers within the claimed genus is expected to vary unpredictably from the structure of the disclosed protein biomarkers for cervical cancer (p16), the disclosed biomarkers are not a “representative number” of species within the claimed genus. 
Because the disclosed protein biomarkers for cervical cancer (p16) are not representative of the entire claimed genus, and the specification does not disclose structural features shared by members of the genus, the description of the disclosed protein biomarkers for cervical cancer (p16) would not have put the applicant in possession of common structural attributes or features shared by members of the genus that structurally distinguish the members of the genus from non-members of the genus at the time of filing.  Thus the description of the disclosed protein biomarkers for cervical cancer (p16) is not sufficient to describe the claimed genus of protein cancer biomarkers.  Accordingly, the specification does not provide a representative number of species or sufficient common structural features to show that the applicant would have been in possession at the claimed genus as a whole at the time of filing. 
	For the reasons discussed above, the written description requirement has not been met because the specification has failed to describe the claimed invention in sufficient detail such that one skilled in the art can reasonable conclude that the invention had possession of a representative number RNA cancer biomarkers and protein cancer biomarkers.  

Response To Arguments
5.	In the response the Applicants traversed the rejection under 35 USC 112 1st paragraph (Written Description).
	First Applicants argue that the specification indicates that the methods described in the application are generally applicable to any types of cancers. They argue that the specification identifies predicting the presence of CIN only as an example of detecting a cancer. 
	This argument is not persuasive. It is reiterated for the record that the specification does NOT refer to any other cancer by name and does NOT disclose a single RNA biomarker or protein biomarker for any other cancer.  The specification does NOT teach cervical cancer is a preferred embodiment, because cervical cancer is the only embodiment. The specification does NOT contemplate the detection of cancers other than cervical cancer.  
Applicants state that the specification exemplifies analyzing a sample for HPV E6, E7 mRNAs and p16 protein to detect cervical cancer cells in the sample. They argue that various other protein cancer biomarkers and RNA cancer biomarkers were known in the art. They argue that a skilled artisan would have readily recognized that different cancer types have specific biomarkers. They argue that a skilled artisan would have expected to detect other cancer cells, for example, breast, colon, kidney, lung, pancreas, prostate, or stomach cancer cells, using biomarkers for the corresponding cancers. They argue that a person skilled in the art would readily discern that other members of the genus would perform similarly to the disclosed members and, therefore, disclosure in the specification of analyzing a sample for HPV E6, E7 mRNAs and p16 protein to detect cervical cancer cells shows possession detecting additional cancers. 
This argument has been fully considered but is not persuasive.  Applicant can conceive of a generic idea and idea and reduce to practice a couple of working examples as proof of principle.  In the instant case the only working example is detecting of CIN/cervical cancer. The claims encompass detection of ANY cancer based on the analysis of ANY RNA cancer biomarker and ANY protein cancer biomarker.  The claims encompass a huge genus of biomarkers and the specification does not describe a representative number of species.  A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  In the instant case the specification does not describe a sufficient variety of biomarkers for detecting any cancer.   
Finally Applicants argue that many RNA and proteins were known to be indicative of a cancer in a cell and, therefore, functional recitation of RNA and protein biomarkers provides written description of the genus of such biomarkers. Importantly, identification (or even existence) of common structural features between the species of the claimed biomarkers is not required to satisfy written description requirement.
This argument is not persuasive.  The written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. In the instant case all the biomarkers have the same function, i.e., they are associated with cancer, but no correlation between their structure and this common function is disclosed.  The rejection is maintained. 

Enablement
6.	Claims 100-104 and 108 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method comprising: 
(i) contacting a cellular sample comprising cervical cells with fixing and permeabilizing reagents to produce a fixed and permeabilized cellular sample;
(ii) combining the fixed and permeabilized cellular sample with: a nucleic acid probe to HPV E6 and E7 mRNA; an antibody to p16 protein; and a DNA specific stain; to produce a labeled sample;
(iii) flow cytometrically assaying the labeled sample to detect hybridized per cell nucleic acid probe for HPV E6 and E7 mRNA, bound antibody to p16 protein, and per cell DNA content; 
(iv) flow cytometrically measuring a nuclear to cytoplasmic (N/C) ratio of a cell of the labeled sample; and 
(v) detecting whether a cervical intraepithelial neoplasia (CIN) cells is present in the sample based on: per cell nucleic acid probe to HPV E6 and E7 mRNA, bound antibody to p16 protein, per cell DNA content, and the N/C ratio of the cell of the labeled sample.  

does not reasonably provide enablement for the claims as broadly written which encompass the detection of any cancerous cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Breadth of the Claims:
The claims are drawn to a method comprising: 
(i) contacting a cellular sample with fixing and permeabilizing reagents to produce a fixed and permeabilized cellular sample;
(ii) combining the fixed and permeabilized cervical cell sample with: a nucleic acid probe to a RNA cancer biomarker; an antibody to a protein cancer biomarker; and a DNA specific stain; to produce a labeled sample;
(iii) flow cytometrically assaying the labeled sample to detect hybridized per cell nucleic acid probe to the RNA cancer biomarker, bound antibody to the protein cancer biomarker, and per cell DNA content; 
(iv) flow cytometrically measuring a nuclear to cytoplasmic (N/C) ratio of a cell of the labeled sample; and 
(v) detecting whether a cancerous cell is present in the sample based on: per cell nucleic acid probe to the RNA cancer biomarker, bound antibody to the protein cancer biomarker, per cell DNA content, and the nuclear to cytoplasmic ratio of the cell of the labeled sample. 

In the present situation, the claims are drawn to a method of detecting a cancerous cell by detecting a RNA cancer biomarker and a protein cancer biomarker.   The claims do not describe the cancer biomarkers in terms of any relevant identifying characteristics. It is noted that the RNA cancer biomarker may be any type of RNA molecule, including mRNA, miRNA, lncRNA, piwiRNA, snoRNA etc. 
The size of the claimed genus of RNA cancer biomarkers is vast given the number of RNA molecules that make up a transcriptome.  Regarding the mammalian transcriptome, Carninci (The Journal of Experimental Biology 210, pages 1497-1506 2007) teaches that one can envisage the existence of more than 106 distinguishable RNAs. However, considering all the different mammalian cell types still not explored and the considerable number of cell-specific transcripts, it would not be surprising if there were at least 107 different mammalian transcripts (page 1504, col 2). 
The size of the claimed genus of protein cancer biomarkers is vast given the number of proteins that make up a proteome.  Regarding the human proteome, Harrison (Nucleic Acids Research 2002 Vol 30 No 5 pages 1083-1090) teaches that the human proteome size is likely to be significantly larger than approximately 90 000 (page 1088, col 1).  
The size of both genuses is expanded by the fact that the claims encompass biomarkers of any type of cancer, including widely diverse cancers such as esophageal cancer, colon cancer, lung cancer, melanoma, uterine cancer, kidney cancer, brain cancer, acute myeloid leukemia, osteosarcoma, etc.  Xu (PloS ONE October 2010 Vol 5 Issue 10 e13696 pages 1-8) teaches that they sought out to identify genes that could be used as indictors for cancer in general or for a group of cancers.  They examined differentially expressed genes with at least 2 fold changes between cancer and corresponding control tissues across seven different cancer types (breast, colon, kidney, lung, pancreas, prostate, stomach).  Only 85 genes were differentially expressed across 3 cancer types, 19 genes were differentially expressed across four cancer types, and 5 genes were differentially expressed across five cancer types (page 5). Additionally Whitehead (Genome Biology 2005 Vol 6 Issue 2 Article R13) teaches that many different cancers have unique tissue specific patterns of gene expression (page 1, col 2). Thus one can expect that the biomarkers for one type of cancer will be different than the biomarkers for any other type of cancer. 
The claims require detecting a nuclear to cytoplasmic ratio of a cell and then using the detected N/C ratio to determine whether a cancerous cell is present.  The claims do not set forth any specific number for the ratio that distinguishes cancerous cells from non-cancerous cells.  
Nature of the Invention:
The claims are drawn to a method of detecting cancer cells using flow cytometry.  Cancer cells are detected based on (i) per cell nucleic acid probe to a RNA cancer biomarker; (ii) bound antibody to a protein cancer biomarker, (iii) per cell DNA content, and (iv) the nuclear to cytoplasmic ratio of the cell. The nature of the invention requires a reliable correlation between each of (i)-(iv) and cancer. 
The Amount of Direction Provided by the Inventor & The Existence of Working Examples
The specification (Experimental section) provides a single example that illustrates the claimed invention. Cells from a liquid-based cervical cytology (LBC) specimen were fixed and permeabilized. The fixed and permeabilized cells were contacted with fluorescence-labeled probes for HPV E6 and E7 mRNA and the DNA stain DAPI. The samples were then run on an ImageStream instrument (Amnis Inc, Seattle, Wash.). The instrument was set-up to distinguish intact single cells using Aspect Ratio versus Area dot plot, e.g., as shown in FIG. 1. This setting allowed: (1) identification of abnormal cells by N/C (nuclear to cytoplasmic) ratio analysis (see e.g., FIG. 2); and (2) quantification of E6, E7 mRNA as determined by DAPI staining and green fluorescence of the E6, E7 mRNA hybridization signal (see FIGS. 3A and 3B) (para 0081). 
The specification teaches that alternatively, cell cycle analysis as determined by a DNA-staining reagent (e.g., DAPI or DRAQ5 staining of the cells) and green fluorescence of the E6 and  E7 mRNA hybridization signal can be used to detect abnormal cells. For example, as can be seen in the histogram in FIG. 4, overexpression of E6/E7 mRNA (Y-axis) is found in cells having increased DNA content (X-axis; DNA stain is DRAQ5) (para 0082).
The specification further teaches that this approach can be used substituting a p16 antibody for E6, E7 mRNA detection, or substituting E6, E7 mRNA probes with probes directed at specific microRNAs or chromosome alterations 3q-associated with cervical cancer, or substituting E6, E7 directed antibodies for E6, E7 mRNA probes (para 0084).
The specification teaches that  as an additional alternative, cell cycle analysis as determined by a DNA-staining reagent coupled with morphometric measurements, e.g., nuclear/cytoplasmic ratio of the cells, can be used to detect abnormal cells. For example, FIGS. 5A and 5B show histograms of N/C ratios (Y-axis) versus DNA content of normal cervical cells (FIG. 5A, top panel), LSIL cervical cells (FIG. 5A, bottom panel), and HSIL cervical cells (FIG. 5B, both panels). This alternative uses only 1 staining reagent, i.e., the non-specific DNA-staining reagent (para 0086). 
Additionally it is relevant to note that the specification teaches, biomarkers of interest include nucleic acid and protein analyte whose presence and/or amount in a cell can be used to make a prediction of at least the propensity of a subject to suffer from cervical cancer. Biomarkers of interest include, but are not limited to: HPV expression products of HPV genes, such as HPV genes L1, L2, E2, E4, E5, E6 or E7; cyclin-dependent kinase inhibitors, e.g., p14, p15.sup.INK4b p16 (i.e., p16.sup.INK4a as described in Serrano, M., et al., Nature, 1993 Dec. 16; 366(6456): 704-7), p18.sup.INK4c, p19.sup.INK4d; p21.sup.WAF1/CIP1 and p27.sup.KIP1; cell cycle regulatory proteins, e.g., p14.sup.ARF; specific microRNAs or chromosome alterations 3q-associated with cervical cancer, such as described in United States Patent Publication No. 20100234445 (the disclosure of which is herein incorporated by reference); etc. (para 0029).
The specification discloses RNA biomarkers for cervical cancer (such as HPV E6 and E7 mRNA) and protein biomarkers for cervical cancer (such as p16 protein). The specification recites cancer/carcinoma in fourteen different paragraphs (abstract, 0002, 0003, 0004, 0005, 0012, 0022, 0029, 0030, 0044, 0058, 0062, 0074, 0084) of the PG-PUB, however in each instance the specification is referring to cervical cancer.  The specification does not refer to any other cancer by name and does not disclose a single RNA biomarker or protein biomarker for any other cancer.  The scope of the claims which encompasses biomarkers for any type of cancer is much broader that the scope of the description which only teaches biomarkers for cervical cancer. 
The specification teaches that cervical cancer cells have increased N/C ratios.  The specification does not disclose any specific number for the ratio that distinguishes cancerous cervical cells from non-cancerous cervical cells.  The specification does not provide any specific guidance as to how to use N/C ratios to detect cancer cells other than cervical cancer cells. 
The Level of One of Ordinary Skill, The State of the Prior Art & The Level of Predictability in the Art:
	The level of skill in the art is deemed to be high. One of skill in the art would be able to use a flow cytometer to detect hybridized nucleic acid probes, bound antibodies, per cell DNA content and nuclear to cytoplasmic ratio.  However it is highly unpredictable how to use the detected data to determine the presence of a cancerous cell in a cell sample.  The unpredictability is discussed below.
In the present situation, the claims are drawn to a method that requires detecting a RNA cancer biomarker and a protein cancer biomarker. The prior art teaches that finding biomarkers that correlate with cancer is a highly unpredictable endeavor.  For example Manne (Drug Discovery Today Vol 10 Issue 14 July 15, 2005 pages 965-976) teaches that during the past two decades, fewer than 12 biomarkers have been approved by the US Food and Drug Administration (FDA) for monitoring response, surveillance or recurrence of cancer. This is surprising because hundreds of thousands of biomarkers have been discovered or declared to be potential biomarkers for cancer diagnosis and detection. However, to date, none has proven to be effective. To be useful, biomarkers must distinguish between people with cancer and those without. Many biomarkers do not progress beyond this point because the investigators are either unable to develop robust, accurate assay methods, or validation studies show that the biomarker lacks sufficient sensitivity and/or specificity (page 961). Thus is highly unpredictable which RNA/protein biomarkers will be useful for detecting any one cancer.  The specification discloses RNA biomarkers for cervical cancer (such as HPV E6 and E7 mRNA) and protein biomarkers for cervical cancer (such as p16 protein). However the specification does not refer to any other cancer by name and does not disclose a single RNA biomarker or protein biomarker for any other cancer.  The claims encompass biomarkers of widely diverse cancers and one can expect that the biomarkers for one type of cancer will be different than the biomarkers for any other type of cancer (see discussion of Xu and Whitehead above). 
Further it is noted that the specification only exemplifies using N/C ratios to distinguish between cervical cancer cells and non-cancerous cervical cells. FIGS. 5A and 5B show histograms of N/C ratios (Y-axis) versus DNA content of normal cervical cells (FIG. 5A, top panel), LSIL cervical cells (FIG. 5A, bottom panel), and HSIL cervical cells (FIG. 5B, both panels).  The specification does not disclose any specific number for the ratio that distinguishes cancerous cervical cells from non-cancerous cervical cells.  The specification does not provide any specific guidance as to how to use N/C ratios to detect cancer cells other than cervical cancer cells. In the absence of evidence to the contrary, it is highly unpredictable if a N/C ratio can be used to distinguish between other types of cancerous and non-cancerous cells.
It is noted that in the parent application 14/716,493, the prior art of Montes (US 2004/0260157 Pub 12/23/2004) was applied in the Office Action mailed 8/21/2015.

    PNG
    media_image1.png
    132
    662
    media_image1.png
    Greyscale

In the response filed on November 19, 2015 in the parent application 14/716,493 the Applicants argued the following (see pages 12-16):

    PNG
    media_image2.png
    178
    748
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    73
    723
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    168
    668
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    218
    710
    media_image5.png
    Greyscale

Here the record shows that the Applicants previously argued that Montes, who suggests detecting CIN using N/C ratios, was not enabled for detecting CIN because there were no working examples of detecting CIN using N/C ratios.  It is relevant to note that the instant specification does not contain working examples of detecting a representative number of different cancerous cells based on N/C ratios.  Based on the Applicants argument that cellular samples are highly complex and contain many cells with similar gross morphology, it is highly unpredictable if the N/C ratio can be used to distinguish between other types of cancerous and non-cancerous cells.
In the response filed on November 19, 2015 in the parent application 14/716,493, the Applicants made the following argument (see page 16). 

    PNG
    media_image6.png
    503
    692
    media_image6.png
    Greyscale

 Thus the record here demonstrates that N/C ratio may not be useful for discriminating between all cancerous and non-cancerous cells.  While the specification teaches that it will work for cervical cancer, the prior art teaches it will not work for breast cancer.  Accordingly it is highly unpredictable if this particular morphometric measurement could be used to detect a representative number of different types of cancer cells.
In the response filed on June 28, 2021 in the present Application, the Applicants cited the post filing date art of Jang (Adv. Anat. Pathol. 2011 Vol 18:165-172).  The Applicants argued 
    PNG
    media_image7.png
    285
    729
    media_image7.png
    Greyscale

Regarding this citation, the Examiner would like to point out that Jang does not teach detecting N/C ratios using flow cytometry.  Jang makes a very generalized statement that malignant tumors usually have a high N/C ratio. Jang does not teach that a representative number of different cancer types have a higher N/C ratio. The post filing date art of Jang does not demonstrate that one of skill in the art could extrapolate the findings in the instant specification with cervical cancer cells to any other type of cancer cell. 
Finally it is noted that the state of the art as of 2021 is that it is still not routine to detect cancerous cells using a flow cytometric approach to assess the N/C ratio.  Sebastian (PloS ONE 16(6) e0253439 June 24, 2021) teaches that clinicians have identified an enlarged nucleus as a prevalent characteristic of certain types of malignant cells. The enlarged nucleus of these malignant cells led to the development of the nucleus-to-cytoplasmic (N:C) ratio, defined as the ratio of the cross-sectional area of the nucleus divided by that of the cytoplasm. Although histology and cytology are the gold standards of the N:C ratio assessment method, many studies have reported the interobserver variability that exists in during visual quantitation. In practice, cytology, where slides of biological specimen are fixed to a glass slides and examined, is another method used to assess the N:C ratio. In addition, although this metric is used in many tissue types (e.g., urothelial carcinoma), in others (e.g., melanoma), lower N:C ratios [12] despite malignancy and higher N:C ratios in normal cells (e.g., lymphocytes) prevent adoption of the N:C ratio as a grading method (page 2).  Sebastian teaches that they used an imaging flow cytometer to determine the N:C ratio of four different malignant cell lines each originating from different tissues and the N:C ratio of a single non-malignant cell line. Here, acute myeloid leukemia (OCI-AML-5, blood cancer), CAKI-2 (kidney cancer), HT-29 (colon cancer), SK-BR-3 (breast cancer) cells, and MCF-10A (breast epithelial) cells were used for the measurements. Across cell lines, we observe varying cell and nuclear sizes but a common N:C ratio of ~0.6–0.7, consistent with international standards of diagnosis of urothelial carcinoma [7] and a smaller N:C ratio of 0.53 in the non-malignant cell type (page 2). The teachings of Sebastian demonstrate that even 10 years after the filing date it is highly unpredictable if a N/C ratio can be used to detect cancerous cells.  Notably Sebastian teaches that N/C ratios can be useful for detecting certain types of tumor malignancy but not all types of malignancy.  Sebastian even teaches that some types of malignancy have lower N/C ratios and some normal cells have high N/C ratios.  Thus based on the teachings of Sebastian it appears that the N/C ratio used to detect the presence of one type of cancer cell will be different than the N/C ratio that is used to detect the presence of any other type of cancer cell.    
The Quantity of Experimentation Needed Make or Use the Invention
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being able to detect ANY type of cancer cell in a cellular sample based on the detection of a mRNA cancer biomarker, a protein cancer biomarker, per cell DNA content, and N/C ratios.    
In order to practice the full scope of the invention, one would have to first identify a representative number of mRNA and protein cancer biomarkers for each type of cancer encompassed by the claims.   The claims encompass widely diverse cancers and one can expect that the biomarkers for one type of cancer will be different than the biomarkers for any other type of cancer (see discussion of Xu and Whitehead above). Thus it could take many years to just identify a representative number of biomarkers for each type of cancer encompassed by the claims.  Then the skilled artisan would have to use flow cytometry to detect the N/C ratio of a representative number of different cancers tissues and their corresponding non-cancerous tissues.  The data would have be to analyzed to determine if there is a universal N/C ratio that distinguishes between cancerous cells and non-cancerous cells or if each cancer has a different N/C ratio that distinguishes between cancerous cells and non-cancerous cells.  
The amount of experimentation that would be required to practice the full scope of the claimed invention and the amount of time and cost this experimentation would take supports the position that such experimentation is undue.  Attention is directed to Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
Permissible experimentation is, nevertheless, not without bounds. This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusion:
Taking into consideration the factors outlined above, one of skill in the art would not be able to make and use the entire scope of the claimed invention without undue experimentation.  

Response To Arguments
7.	In the response filed on July 8, 2022 the Applicants traversed the rejection under 35 USC 112 1st paragraph (Enablement). 
	In the response the Applicants argue that appropriate biomarkers for a particular cancer were well known and predictable in the art and could be practiced with routine experimentation. They argue that the specification exemplifies analyzing a sample for HPV E6, E7 mRNAs and p16 protein to detect cervical cancer cells in a sample. They argue that a skilled artisan would not attempt to identify a cancer cell other than cervical cancer cell using the biomarkers for cervical cancer. They argue that at the time of filing, various other protein cancer biomarkers and RNA cancer biomarkers were known in the art. Therefore, a person skilled in the art would have readily extrapolated the embodiments disclosed in the instant specification to conclude that other types of cancerous cells could be similarly detected using the per cell expression of RNA cancer biomarkers and RNA protein biomarkers.
This argument has been fully considered but is not persuasive. In the present situation, the claims are drawn to a method of detecting a cancerous cell by detecting a RNA cancer biomarker and a protein cancer biomarker.   The claims do not describe the cancer biomarkers in terms of any relevant identifying characteristics. The size of the claimed genus of RNA/protein cancer biomarkers is vast given the sizes of the transcriptome and proteome.  The size of the claimed genus is expanded by the fact that the claims encompass biomarkers of any type of cancer, including widely diverse cancers such as esophageal cancer, colon cancer, lung cancer, melanoma, uterine cancer, kidney cancer, brain cancer, acute myeloid leukemia, osteosarcoma, etc.  As discussed in the rejection and admitted by Applicants (see page 8 of the reply filed December 22, 2021) one can expect that the biomarkers for one type of cancer will be different than the biomarkers for any other type of cancer. The specification discloses RNA biomarkers for cervical cancer (such as HPV E6 and E7 mRNA) and protein biomarkers for cervical cancer (such as p16 protein). The specification does not refer to any other cancer by name and does not disclose a single RNA biomarker or protein biomarker for any other cancer.  While Applicants argue that RNA/protein biomarkers are known in the art, this is not equivalent to disclosing a representative number of species of the claimed genus of RNA cancer biomarkers and protein cancer biomarkers. The claims are rejected because they encompass being able to detect any cancerous cell based on the detection of a RNA cancer biomarker and a protein cancer biomarker but the specification only provides biomarkers for cervical cancer.  The specification does not disclose biomarkers for a representative number of different cancer types. 
In the response the Applicants argue that routine experimentation would be sufficient to identify RNA and protein biomarkers for different cells of different cancers. The Applicants argue that the prior arts cited by the Office (Xu and Whitehead) provide evidence that at least some of the information (biomarkers for some cancers) was already known in the relevant art. The Applicants further argue that as to the further experimentation that may be necessary, Xu describes certain methods for identifying genes that are differentially expressed in cancers (see page 2 under “Materials and Methods”).  Here, Xu discloses comparing microarray gene expression analysis of various cancer types with the corresponding control tissues followed by statistical analysis of the microarray data to identify differentially expressed genes as potential biomarkers. Thus, Xu demonstrates that the experimentation was routine for identifying cancer biomarkers for a variety of cancers. Further Applicants argue that the relevant markers do not need FDA approval to satisfy the enablement requirement. 
This argument has been fully considered but is not persuasive.  Applicants appear to be over simplifying how biomarkers for cancer are identified.  As discussed above, Manne (Drug Discovery Today Vol 10 Issue 14 July 15, 2005 pages 965-976) teaches that during the past two decades, fewer than 12 biomarkers have been approved by the US Food and Drug Administration (FDA) for monitoring response, surveillance or recurrence of cancer. This is surprising because hundreds of thousands of biomarkers have been discovered or declared to be potential biomarkers for cancer diagnosis and detection. However, to date, none has proven to be effective. To be useful, biomarkers must distinguish between people with cancer and those without. Many biomarkers do not progress beyond this point because the investigators are either unable to develop robust, accurate assay methods, or validation studies show that the biomarker lacks sufficient sensitivity and/or specificity (page 961). Thus is highly unpredictable which RNA/protein biomarkers will be useful for detecting any one cancer.  Even if methods of identifying genes that are differentially expressed in cancers are routine, the routine experimentation is considered undue when it is extensive and the results are unpredictable. In the present situation there is an extensive and excessive amount of experimentation that would be required to practice the broadly claimed invention. Finally the rejection does not state that only biomarkers that have FDA approval meet the enablement requirement.  Manne is only cited for teaching that the identification of cancer biomarkers is a highly unpredictable endeavor.  
In the response the Applicants argue that N/C ratios can be used to distinguish between other types of cancer and non-cancerous cells.  The Applicants point to the post filing date art of Jang (Adv. Anat. Pathol. 2011 18:165-172) as providing enablement for the claims.  They argue that Jang teaches that nuclear size and N/C ratio can be used to distinguish between benign neoplasm and malignant neoplasm (see page 168 and Table 3).  
The Jang reference has been fully considered. Applicants are relying on the teachings of Jang to demonstrate that the claimed invention works.  The Jang reference has been carefully compared with the teachings in the specification, paying particular attention to the steps, materials, and conditions used in the experiments to make sure that they are commensurate in scope with those used in the specification. The Examiner would like to point out that Jang does not teach detecting N/C ratios using flow cytometry.  Jang makes a very generalized statement that malignant tumors usually have a high N/C ratio. Jang does not show that the N/C ratio of any specific type of cancer is increased in comparison to non-cancerous cells. Jang does not teach that a representative number of different cancer types have a higher N/C ratio. The post filing date art of Jang does not demonstrate that one of skill in the art could extrapolate the findings in the instant specification with cervical cancer cells to any other type of cancer cell. 
In the response the Applicants that the analysis for prior art under 35 USC 103 is distinct from the enablement analysis.  The Applicants argue that at the time of filing the instant application, it was not predictable that per cell DNA content and increased N/C ratio could be used to identify cancerous cells. For example, the Basiji reference indicates that nuclear to cytoplasmic ratio could not be used to detect cancerous mammary cells. However, as shown in the instant specification and further evidenced by Jang, the claimed parameters can indeed be used to detect in a sample cancerous cells beyond cervical cancer. 
This argument has been fully considered but is not persuasive.  The examiner has considered all of the evidence, including the teachings in the specification, the prior art of Basiji, and the post filing date art of Jang and Sebastian to decide whether the claimed invention is enabled.  The preponderance of evidence suggests that one cannot use the genus as a whole without undue experimentation.  One of skill in the art would not be able to practice the full scope of the claimed invention (detecting any cancerous cell) using the application as a guide. 
In the response the Applicants argue that claims may encompass inoperative embodiments and still be enabled.  They argue that the Examiner states that nuclear to cytoplasmic ratio could not be used to detect breast cancer cells. However, such single inoperative embodiment would not render the instant claims non-enabled because a skilled artisan could readily apply the methods described in the instant specification and the techniques known in the art to identify other cancer cells that could be detected using the morphologic data obtained via flow cytometry.
This argument has been fully considered but is not persuasive. The examiner acknowledges that the presence of inoperative embodiments within the scope of a claim does not necessarily render a claim non-enabled. However, the standard is whether a skilled person could determine which embodiments that were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is normally required in the art. Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984) (prophetic examples do not make the disclosure no enabling). In the present situation undue experimentation would be required to determine if N/C ratios could be used to detect a representative number of different cancer types.  The results of performing such experimentation are highly unpredictable. 
In the response the Applicants argue that determining if N/C ratios could be used to detect different cancer cells would not involve undue experimentation because similar experiments for CIN cells are described in the instant specification. They argue that a skilled artisan merely has to apply such experiments to other sample types and other cancer types. Such additional experiments involve routine efforts because the guidance for such experimentation is provided in the instant specification and such experimentation uses techniques known in the art. 
Therefore, a person of ordinary skill in the art could have determined using routine experimentation the operative embodiments and the inoperative embodiments within the claim scope. 
	This argument has been fully considered but is not persuasive. Applicants are reminded that patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable (See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966), Stating, in context of the utility requirement, that "a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion. ") Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention. In instant case it is highly unpredictable if it is possible to detect a representative number of different cancers based on N/C ratios (especially where the cells may be mixed with lots of other cell types and may have similar morphology). The experimentation left to those skilled in the art to practice the claimed invention for any cancer is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). Considering the limited amount of guidance provided in the instant specification, one skill in the art would have to engage in excessive and undue amount of experimentation to exercise the invention as claimed. The rejections are maintained. 

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634